Citation Nr: 0821733	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1952.  He died in January 2005; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The appellant requested a 
personal hearing before the Board on her April 2006 
substantive appeal; however, she withdrew such request in May 
2007.  See 38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  The veteran died in January 2005; the immediate cause of 
death listed on his death certificate is septic shock with 
lactic acidosis due to respiratory failure due to C. 
difficile colitis.  

2.  At the time of the veteran's death, service connection 
was established for spontaneous pneumothorax with residual 
chronic bronchitis and pleurisy, bilateral pes planus, and a 
residual scar from a left thoracotomy.  

3.  The competent evidence fails to demonstrate that the 
causes of death listed on the veteran's death certificate 
were incurred in or related to his military service or due to 
any of his service-connected disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2005 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet App. at 120.  

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC) benefits, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

After careful review of the claims file, the Board finds that 
a February 2005 letter partially satisfied VA's duty to 
notify provisions under the VCAA and Hupp.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, this letter 
advised the appellant what information and evidence was 
needed to substantiate a DIC claim based on a previously 
service-connected condition.  The February 2005 letter also 
informed her about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant, 
as well as what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, 
and records from other Federal agencies.  
The February 2005 letter was sent prior to the June 2005 
initial adjudication.  Thus, notice regarding the VCAA 
elements addressed in this letter was timely.  See Pelegrini 
II, supra.  

The February 2005 notice provided to the appellant reflects 
that she was not provided a statement of the conditions for 
which the veteran was service-connected at the time of his 
death in accordance with the Court's holding in Hupp.  
Moreover, she was not provided any explanation as to the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected or notice of 
the evidence and information used to establish an effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  These notice errors are presumed prejudicial to the 
appellant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Nevertheless, the Board concludes that a remand is 
unnecessary for the reasons discussed below.

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to the need to notify the appellant of the 
disabilities the veteran was service-connected for at the 
time of his death, the Board observes that she had actual 
knowledge that the veteran was service-connected for 
spontaneous pneumothorax with residual bronchitis and 
pleurisy as a June 2006 letter noted the appellant's 
contention that "her husband's service-connected pulmonary 
condition aided and lent assistance to the immediate cause of 
his death."  Regarding the veteran's other service-connected 
disabilities, there is no medical evidence that any of these 
disabilities had a causal relationship to the veteran's 
death, and as the appellant has not claimed otherwise, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  Similarly, the appellant 
has not asserted that any of the immediate or contributory 
causes of death listed on the veteran's death certificate are 
the result of his military service; there is also no 
competent evidence demonstrating any such relationship.  
Thus, remanding this appeal to supply the appellant with the 
elements for establishing service connection would only 
unnecessarily delay this appeal without any obvious benefit 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Finally, although the appellant was not provided notice 
regarding the establishment of an effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Sanders, supra.  In this regard, the Board 
has concluded that a preponderance of the evidence is against 
this claim.  Any questions as to the appropriate effective 
date to be assigned have therefore been rendered moot, and 
the absence of notice does not affect the essential fairness 
of the adjudication.  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard, supra; see also Sabonis, supra.

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
what evidence and information is necessary to support her lay 
assertions.  As such, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and private 
treatment records.  The appellant has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  Finally, a VA medical 
opinion was requested in conjunction with the appellant's 
claim that addresses the issue of whether the veteran's death 
was related to any of his service-connected disabilities, 
including spontaneous pneumothorax with residual bronchitis 
and pleurisy.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2007).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

The veteran's death certificate shows that he died in January 
2005; the immediate cause of death was septic shock with 
lactic acidosis.  The underlying causes of death were 
respiratory failure due to C. difficile colitis.  In the 
present case, the appellant asserts that the veteran's 
service-connected pulmonary disorder, namely, spontaneous 
pneumothorax with residual bronchitis and pleurisy, "aided 
and lent assistance to the immediate cause of [the veteran's] 
death."  See Letter from Appellant's Attorney dated June 27, 
2006.  However, after carefully reviewing the record, the 
Board finds that a preponderance of the evidence is against a 
finding that the veteran's cause of death was service-
related.  In this regard, the competent medical evidence 
fails to show that the veteran's service-connected pulmonary 
disability was a principal or contributory cause of death.  
Similarly, there is no competent evidence to support a 
finding that the veteran's C. difficile colitis was related 
to service.  As the appellant is not asserting, nor is there 
any competent medical evidence suggesting, that the veteran's 
service-connected pes planus or residual scarring are 
causally related to his death, the Board will not address 
these disabilities in its analysis.  Rather, it will focus on 
the veteran's service-connected pulmonary disability.  

Medical records reflect that the veteran presented for 
complaints of dyspnea with cough productive of white sputum 
on November 17, 2004.  The impression was exacerbation of 
chronic obstructive pulmonary disease (COPD), likely 
triggered by acute bronchitis.  The veteran was placed on an 
antibiotic.  He returned less than one week later with 
continued complaints; the veteran also reported subjective 
fevers and loose stools without abdominal pain.  He was 
admitted for treatment; final diagnoses indicated include 
COPD, diverticulitis, and C. difficile infection.  See VA 
Discharge Summary for the period from November 22 through 
December 2, 2004.  Following the veteran's discharge from the 
VA, he was treated twice at Christian Hospital, where he 
finally expired in January 2005.  Final diagnoses included, 
but were not limited to, acute renal failure, lactic 
acidosis, C. difficile colitis, and severe COPD.  

The Merck Manual of Diagnosis and Therapy describes C. 
difficile as "the most common cause of antibiotic-associated 
colitis...typically hospital acquired," with "symptoms 
typically begin[ning] 5 to 10 days after starting 
antibiotics."  It is a species of bacteria that produces a 
toxin that causes pseudomembranous enterocolitis in patients 
receiving antibiotic therapy.  See Dorland's Illustrated 
Medical Dictionary, 378 (30th ed. 2003).  In the present 
case, the veteran's death certificate indicates that he had 
C. difficile colitis for approximately two months; thus, it 
appears he may have contracted the bacteria around the time 
of his November 2004 visit for an exacerbation of COPD.  

As noted above, the veteran was placed on antibiotics in 
November 2004 for treatment of an exacerbation of COPD, 
likely triggered by acute bronchitis.  The veteran was not 
service-connected for COPD at the time of his death.  As 
indicated by a November 1999 VA examination report, the 
veteran's COPD (or emphysema) appears to be unrelated to his 
service-connected respiratory disability.  See also September 
1989 VA Examination Report (indicating a diagnosis of 
'possible complicating chronic bronchitis with emphysema 
(COPD) secondary to cigarette smoking').  Regardless, the 
Board finds that it makes no difference whether COPD was 
related to service or whether the veteran's service-connected 
spontaneous pneumothorax with residual bronchitis and 
pleurisy triggered the November 2004 acute exacerbation of 
COPD.  In this regard, service connection for the cause of 
the veteran's death cannot be granted on the basis that he 
may have contracted the bacteria that ultimately led to his 
death while being treated for an acute exacerbation of COPD, 
likely triggered by acute bronchitis.  This is not a causal 
relationship; rather, it is a series of random events that 
align to result in the veteran's death.  As evidenced by his 
death certificate, the underlying cause of death was C. 
difficile colitis, which led to acute respiratory failure and 
septic shock with lactic acidosis.  Any relationship between 
a chronic respiratory disability, including COPD and 
spontaneous pneumothorax with residual bronchitis and 
pleurisy, is too tenuous to grant the appellant's claim.  See 
38 C.F.R. § 3.312(c)(1) (it is not sufficient to show that a 
disability casually shared in producing death, but rather it 
must be shown that there was a causal connection).  

The Board notes that the veteran's claims file, including his 
medical records, were reviewed by a physician  in June 2005.  
Following such review, the reviewing physician opined that it 
is less likely than not that the veteran's death was related 
to his service-connected disabilities, including spontaneous 
pneumothorax with residual bronchitis and pleurisy.  The 
reviewing physician noted that the veteran's death was a 
direct result of dehydration associated with C. difficile and 
resultant renal failure, severe hyperkalemia, and metabolic 
acidosis.  The Board finds that with respect to the evidence 
presented, significant weight is to be accorded to the 
findings of this medical opinion in light of the physician's 
thorough review of the evidence and discussion of his 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In sum, there is no competent evidence of record that 
demonstrates that spontaneous pneumothorax with residual 
bronchitis and pleurisy contributed substantially or 
materially to the veteran's death, combined to cause death, 
or aided or lent assistance to the production of death.  The 
Board notes that the appellant's own lay statements regarding 
an etiological relationship may not be accepted as competent 
evidence of a causal relationship.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Finally, there is nothing of record to indicate that the 
veteran's C. difficile colitis is related to service.  In 
this regard, there is nothing the veteran's service or post-
service treatment records that would indicate this disease 
began during service.  Moreover, the veteran's death 
certificate expressly states that this disease began two 
months prior to his death; thus, it is difficult to see how 
it could be attributed to his service more than fifty years 
earlier.  

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); see also Espiritu, supra.  In the 
present case, the competent medical evidence shows that the 
veteran developed colitis as a result of C. difficile 
bacteria that ultimately led to his death.  Any connection 
between the veteran's service-connected spontaneous 
pneumothorax with residual bronchitis and pleurisy and his 
death is at most tenuous and speculative.  Moreover, there is 
no evidence, nor any assertion by the appellant, that the 
veteran's C. difficile colitis is related to his service.  
Thus, with consideration of the probative June 2005 VA 
medical opinion and the absence of any medical opinion 
suggesting a causal link between the veteran's spontaneous 
pneumothorax with residual bronchitis and pleurisy and his 
death, the Board finds that a preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Under these 
circumstances, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


